Citation Nr: 1516969	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-16 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  

2.  Entitlement to service connection for the cause of the Veteran's death.  

3.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151, claimed as due to VA treatment.  

4.  Whether new and material evidence has been received to reopen a claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for chronic obstructive pulmonary disease (COPD), claimed as due to VA treatment, for accrued benefits purposes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Minnesota.  The May 2009 RO decision denied a claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151, claimed as due to VA treatment.  As shown by an April 2012 statement of the case, the RO's denial encompassed entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 and entitlement to service connection for the cause of the Veteran's death.  

The July 2009 RO decision denied a claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for COPD, claimed as due to VA treatment, for accrued benefits purposes, on a de novo basis.  However, a claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for COPD, claimed as due to VA treatment, was previously denied in a final June 2006 RO decision.  Therefore, the Board is required to address whether new and material evidence has been received to reopen the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for COPD, claimed as due to VA treatment, for accrued benefits purposes.  This is so because this particular claim arises from a claim pending during the Veteran's lifetime rather than a new claim by the appellant.  Cf. 38 C.F.R. § 20.1104 (2014) (death benefits will be decided without regard to a prior disposition during the veteran's lifetime).

The issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is addressed in the decision.  The remaining issues are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The Veteran died in November 2008.  

2.  The Veteran was not rated as being totally disabled as a result of a service-connected disability (or based on unemployability) for 10 continuous years immediately preceding death, was not rated as being totally disabled continuously for a period of no less than five years from the date of separation from service, nor was he a former prisoner of war who died after September 30, 1999.  


CONCLUSION OF LAW

The criteria for DIC under the provisions of 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board has considered whether the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014), is applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, statutory notice and assistance provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, the Board finds no prejudice toward the appellant in proceeding with the adjudication of the section 1318 claim.  

II. Analysis

Where a veteran's death is not determined to be service connected, a surviving spouse may still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a) (West 2014), benefits are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of the veteran's own willful misconduct, and who either was in receipt of compensation, or for any reason (including receipt of military retired pay or correction of a rating after the veteran's death based on clear and unmistakable error) was not in receipt of but would have been entitled to receive compensation, at the time of death for service-connected disabilities rated totally disabling.  For the benefits to be awarded to the appellant, the Veteran's service-connected disabilities must have either been continuously rated totally disabling for 10 or more years immediately preceding death or continuously rated totally disabling for at least five years from the date of the veteran's separation from service.  The total rating may be schedular or based on unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(c) (2014).  

In this case, at the time of the Veteran's death in November 2008, he was service-connected for posttraumatic stress disorder (PTSD) (rated 70 percent); residuals of a right femur fracture (rated 20 percent); and for incompetent venous circulation, status post vein stripping of the right leg (rated 20 percent).  The Veteran had also been assigned a total disability rating based on individual unemployability (TDIU), effective April 16, 1999.  

Although the appellant's claim for entitlement to service connection for the cause of the Veteran's death has not yet been decided, as the Veteran's service-connected disabilities were not continuously rated totally disabling for 10 or more years immediately preceding death, or continuously rated totally disabling for at least five years from the date of his separation from service, the "totally disabling" requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has not been met.  Those circumstances will not change after a decision has been made on the claim for entitlement to service connection for the cause of the Veteran's death.  Additionally, the Veteran was not a former prisoner of war who died after September 30, 1999.  Although the Veteran was totally disabled for over 9 years, the requirement is strictly set forth as 10 years.  Thus, DIC cannot be granted under the provisions of 38 U.S.C.A. § 1318.

Additionally, in an August 2013 statement, the appellant's representative essentially implied that the Veteran's should have been granted a TDIU prior to April 16, 1999.  The representative essentially asserted that had the Veteran been rated appropriately, the 10-year requirement for a total disability rating would have been met under section 1318. 

The contention set forth at by the Veteran's representative is essentially a theory of "hypothetical entitlement."  In a series of cases, the United States Court of Appeals for Veterans Claims (Court) held that a DIC claimant may establish their entitlement to benefits under section 1318 by proceeding on a "hypothetical entitlement" theory.  See Green v. Brown, 10 Vet. App. 111 (1997); Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. West, 11 Vet. App. 307 (1998).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that provisions that were added to 38 C.F.R. § 3.22 effectively foreclosed claims based on the hypothetical entitlement theory.  This was so no matter when the DIC claim was filed.  See Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  The Federal Circuit continues to hold that this type of theory is not permitted.  See Moffit v. Shinseki, 776 F.3d 1359 (Fed. Cir. 2015).  In light of the regulations and case law, the theory that the Veteran would have been hypothetically entitled to a TDIU at an earlier date is not a viable avenue for substantiating the claim and it must be denied as a matter of law.  

Accordingly, although the Board is sympathetic to the appellant in this matter, entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is not warranted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

DIC under the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

The remaining issues are entitlement to service connection for the cause of the Veteran's death; entitlement to DIC under the provisions of 38 U.S.C.A. § 1151, claimed as due to VA treatment; and whether new and material evidence has been received to reopen a claim for entitlement to compensation under the provisions of 38 U.S.CA. § 1151 for COPD, claimed as due to VA treatment, for accrued benefits purposes.  

The Veteran died in November 2008.  The death certificate lists the immediate cause of death as respiratory failure due to, or as a consequence of, an exacerbation of COPD and right lower lobe pneumonia.  

As noted previously, during the Veteran's lifetime, he was service-connected for PTSD (rated 70 percent); residuals of a right femur fracture (rated 20 percent); and for incompetent venous circulation, status post vein stripping of the right leg (rated 20 percent).  

The appellant primarily contends that she is entitled to DIC benefits under the provisions of 38 U.S.C.A. § 1151 due to VA treatment.  The appellant essentially maintains that the Veteran should have been hospitalized by the VA on October 21, 2005 and that his not being hospitalized led to a series of medical problems and triggered multiple PTSD episodes.  She also reports that there was a misdiagnosis of the severity of the Veteran's condition by the VA on October 23, 2005.  The appellant further states that the VA did not provide the Veteran with appropriate equipment such as a nebulizer machine and that he was not provided with physical therapy.  The appellant indicates that the VA failed to remove sutures and properly treat the Veteran's leg infection in May 2006; that the Veteran was refused care at a VA facility in May 2006; and that the VA failed to identify a left hip fracture in August 2007.  The appellant has also refers to the Veteran's emotional distress as a result of VA treatment.  

The record also at least reasonably raises the theory that the Veteran's service-connected disabilities caused his death with a sympathetic review of the record.

The Veteran's service treatment records do not show treatment for any respiratory problems, including respiratory failure, COPD, and pneumonia.  However, post-service private and VA treatment records show that the Veteran was treated for numerous problems including emphysema; bronchitis; COPD; pneumonia; PTSD; depression; multi-focal atrial tachycardia; peripheral vascular disease; congestive heart failure; and hypertension.  

For example, a March 1971 VA general medical examination report, two months after the Veteran's separation from service, noted, as to the Veteran's respiratory system, that he had no cough or expectoration.  The examiner indicated that the Veteran's chest expansion was normal, that his breath sounds were vesicular, and that his lungs were clear to auscultation and percussion.  No respiratory disorders were diagnosed at that time.  However, a March 1971 x-ray report, as to the Veteran's chest, related a conclusion of the need to rule out pulmonary emphysema.  

A June 1989 VA treatment report noted a diagnosis of acute bronchitis.  A September 1991 VA treatment entry noted that a chest x-ray showed COPD, with no significant changes since films in June 1986.  

An October 21, 2005 treatment report from Freeman Neosho Hospital indicated that the Veteran was admitted with a diagnosis of shortness of breath.  A radiological report, as to the Veteran's chest, noted an impression of COPD with mild cardiomegaly.  A separate October 21, 2005 VA urgent care-physician report indicated an impression of COPD with a probable exacerbation and underlying changes of bronchitis, with no confluent infiltrates identified, and cardiomegaly and pericardial calcifications, not in failure.  There was a notation that after a nebulizer the Veteran felt better and preferred to be released instead of being admitted.  

An April 2006 statement from the Director of Patient Relations and Claims at the Freeman Health Systems indicated that the Veteran's emergency room record of October 21, 2005 was reviewed and discussed with the Director of Nursing who recalled the Veteran's visit.  It was noted that the Director of Nursing indicated that the Veteran was extremely dyspneic and that she was concerned about his trip to a VA facility.  The Director of Patient Relations and Claims stated that the Veteran had a temperature and that an intravenous antibiotic was administered.  It was noted that that the Freeman Hospital emergency room physician discussed the Veteran's transfer with a VA physician who agreed to evaluate him and that it was the emergency room physician's impression that the Veteran's treatment would include admission to a VA hospital.  

A May 2006 statement from a VA physician indicated that he had reviewed the Veteran's claims file, including his statements and medical treatment records.  The physician indicated that the issue was an 1151 claim against a VA facility concerning the Veteran's treatment and breathing problems.  It was noted that the Veteran alleged an increase in the severity of his breathing problems and/or his COPD secondary to treatment at a VA facility.  The physician commented that upon review of the evidence, it was his opinion that the treatment at the VA facility did not produce or cause an increase in the severity of the Veteran's COPD or breathing problems.  

A November 2008 VA hospital discharge summary noted that the Veteran was transferred from the Freeman Neosho Hospital after intubation for respiratory failure.  The examiner reported that on the evening of his admission, the Veteran was in distress when being on just nasal cannula and that he was transferred to the intensive care unit.  There was notation that on the third day, the Veteran was transferred to the medical floor and that he expired later in the day.  The diagnoses included death; respiratory failure; COPD, with acute exacerbation; right lower lobe pneumonia; congestive heart failure, compensated; hypertension; multi-focal atrial tachycardia/atrial flutter; peripheral vascular disease; and PTSD.  

The Board observes that there is no medical opinion of record, provided after a review of the entire claims file, which addresses whether the Veteran's respiratory failure, COPD and right lower lobe pneumonia were etiologically related to any aspect of his period of service, or to any of his service-connected disabilities.  Additionally, there is no medical opinion of record that addresses the appellant's claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151, claimed as due to VA treatment.  The Board finds that medical opinions must be obtained on remand to decide the claim.  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2009).  

Further, the Board notes that, a July 2009 RO decision denied a claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for COPD, claimed as due to VA treatment, for accrued benefits purposes, on a de novo basis.  

In a May 2010 statement, the appellant essentially expressed disagreement with the July 2009 RO decision.  The Board observes that the RO has not issued a statement of the case as to the issue of whether new and material evidence has been received to reopen a claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for COPD, claimed as due to VA treatment, for accrued benefits purposes.  Under the circumstances, the Board finds it necessary to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, these issues are REMANDED for the following actions:  

1.  Make arrangements for the entire claims file, including all electronic files, to be reviewed by a physician for a medical opinion on the issue of service connection for the cause of the Veteran's death.  Based on a review of historical records and generally accepted medical principles, the physician must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's respiratory failure, COPD, and right lower lobe pneumonia had their onset during, or are otherwise related to, any aspect of his period of service.  

The examiner must specifically comment on the March 1971 x-ray report, as to the Veteran's chest, which related a conclusion of the need to rule out pulmonary emphysema just two months after his period of service.  

The examiner must also opine whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's service-connected disabilities, to include his service-connected PTSD, either singly or in combination, caused or contributed substantially and materially to the cause of his death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death.  

The examiner must also opine whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's death was proximately caused by VA hospital care, medical or surgical treatment, or examination.  

If a relationship between the Veteran's death and VA hospital care, medical or surgical treatment, or examination, is shown, the examiner must then provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the Veteran's death was the result of (i) carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA, or (ii) an event not reasonably foreseeable.  

An event not reasonably foreseeable is one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

The report must include a complete rationale for all opinions expressed.  

2.  Issue the appellant a statement of the case as to the issue of whether new and material evidence has been received to reopen a claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for chronic obstructive pulmonary disease (COPD), claimed as due to VA treatment, for accrued benefits purposes, to include notification of the need to timely file a substantive appeal to perfect his appeal on these issues.  

3.  Then readjudicate the issues remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


